            Case 1:19-cv-03357-VEC Document 39
                                            37 Filed 05/08/20
                                                     05/07/20 Page 1 of 1




                                                    MEMO ENDORSED
Zaara Bajwa Nazir
The Legal Center | One Riverfront Plaza | 1037 Raymond Boulevard, Suite 230 | Newark, NJ 07102-5425
Direct 973.604.5681 | Fax 201.368.7243
nazirz@whiteandwilliams.com | whiteandwilliams.com
                                                                                        USDC SDNY
Robert Wright, Managing Partner - Newark
                                                                                        DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #:
                                                    May 7, 2020                         DATE FILED: 5/8/2020
Via ECF

The Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007


RE: Milano v. Provident Life and Casualty Insurance Company, et al.
Civil Action No.: 1:19-cv-03357 (VEC)

Dear Judge Caproni:

This firm represents Defendants, Provident Life and Casualty Insurance Company (“Provident
Life”) and The Paul Revere Insurance Company (“Paul Revere”) (collectively “Defendants”) in
the above referenced matter. Defendants, with the consent of our adversary, respectfully request
that Defendants be allowed to file the administrative record (bates stamped PRL-CL-
NL12129744-000001-000817) in this ERISA matter under seal. Defendants request that the
administrative record be filed under seal even considering the presumption of access discussed in
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006), as the
administrative record contains extensive medical information regarding Plaintiff. In accordance
with Your Honors “Individual Practices in Civil Cases”, the administrative record is being filed
under seal on ECF today as well.

Respectfully submitted,
                                                                   Application GRANTED. The administrative
WHITE AND WILLIAMS LLP
                                                                   record may be filed under seal.
                                                                   SO ORDERED.

Zaara Bajwa Nazir
Enclosures

cc: Aegis Frumento, Esq., via ECF                                  HON. VALERIE CAPRONI
                                                                   UNITED STATES DISTRICT JUDGE
                                                                                                         5/8/2020
24577087v.1
